Case 18-68220-pmb        Doc 72    Filed 07/15/20 Entered 07/15/20 11:15:03        Desc Main
                                   Document     Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   IN RE:                                        :       CHAPTER 7
                                                 :
   DUWAN PITTMAN,                                :       CASE NO. 18-68220-PMB
                                                 :
            Debtor.                              :

                                      REPORT OF SALE
            COMES NOW S. Gregory Hays, the Chapter 7 Trustee in the above-captioned

   matter, and files this Report of Sale pursuant to Bankruptcy Rule 6004(f), and shows the

   Court as follows:

                                                1.

            On July 14, 2020, the Trustee sold real property of the estate known as 5521

   Marbut Road, Lithonia, Dekalb County, GA 30058 (“Property”) to Peach Property

   Partners, LLC (“Purchaser”) for $97,500.00 as ordered and approved by the Court on

   June 23, 2020 [Doc. No. 59].

                                                2.

            Attached hereto as Exhibit “A” is the Settlement Statement from the sale. The

   Trustee reports that he has completed the delivery of the Property to the Purchaser and

   has received net funds of $75,385.98 from the sale.

            Respectfully submitted this 15th day of July, 2020.

                                                             /s
                                                         S. Gregory Hays
   Hays Financial Consulting, LLC                        Chapter 7 Trustee
   2964 Peachtree Road, N.W., Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
   ghays@haysconsulting.net
Case 18-68220-pmb   Doc 72   Filed 07/15/20 Entered 07/15/20 11:15:03   Desc Main
                             Document     Page 2 of 5



                                  Exhibit “A”
Case 18-68220-pmb   Doc 72   Filed 07/15/20 Entered 07/15/20 11:15:03   Desc Main
                             Document     Page 3 of 5
Case 18-68220-pmb   Doc 72   Filed 07/15/20 Entered 07/15/20 11:15:03   Desc Main
                             Document     Page 4 of 5
Case 18-68220-pmb       Doc 72    Filed 07/15/20 Entered 07/15/20 11:15:03             Desc Main
                                  Document     Page 5 of 5



                                CERTIFICATE OF SERVICE

          I hereby certify that I am over the age of 18 and that on this day I served a copy of

   the foregoing REPORT OF SALE by first class U.S. Mail, with adequate postage prepaid

   on the following persons or entities at the addresses stated:

                  Office of the United States Trustee
                  362 Richard B. Russell Building
                  75 Ted Turner Drive, SW
                  Atlanta, GA 30303

                  Duwan Pittman
                  5521 Marbut Rd
                  Lithonia, GA 30058

   Dated: July 15, 2020.

                                                             /s
                                                         S. Gregory Hays
                                                         Chapter 7 Trustee

   Hays Financial Consulting, LLC
   2964 Peachtree Road, N.W., Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
   ghays@haysconsulting.net
